DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 9/14/2022. 

Response to Amendment
The amendment filed 9/14/2022 is being entered. Claims 1-20 remain pending. Claims 1, 19, and 20 are currently amended. Claims 1, 19, and 20 are rejected under 35 U.S.C. 112(a) and 112(b). The amendment does not overcome the 35 U.S.C. 102(a)(1) rejection of claims 1-20. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Each of the claims recite “wherein a number of waypoints in the portion of the directed graph selected for the coarse path is less than half of all waypoints predetermined for the directed graph”. There is no selection of a course path with waypoints less than half of all waypoints described in the specification.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Each of the independent claims recite “wherein the directed graph is predetermined for parking different vehicles at different target states in the parking space”. The specification does not explicitly state this limitation, however Paragraph 0059 discusses “Geometrical dimensions of the vehicles 104 and the vehicle 100 to be parked can be determined based on the type of the vehicle” and Figures 5A-5C. Examiner is interpreting the claim language, based on the language in Paragraph 0059 of the specification and Figures 5A-5C, to mean that when a vehicle has first dimensions that the target state will be different compared to a vehicle with second dimensions. In other words, the planning method changes the target state according to the vehicle’s dimensions, different vehicles have different dimensions. As such Examiner has addressed the claim below, in light of this interpretation.

Additionally, each of the independent claims recite “extract a portion of the directed graph”. The specification does not state explicitly state this limitation, however Figures 5A-5C depict a path being highlighted. Examiner is interpreting the claim language, based on the depiction in Figures 5A-5C of the figures, to mean that extracting a portion means focusing on the highlighted (coarse) path. As such Examiner has addressed the claim below, in light of this interpretation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chao Chen et al. (Chao Chen, Motion Planning for Nonholonomic Vehicles with Space Exploration Guided Heuristic Search, 08/2016 (Year: 2016)) hereinafter Chen.

Regarding claim 1, Chen discloses a control system for parking a vehicle within a parking space, comprising:
at least one processor [see Page 61 paragraph 1 - discusses performing with a processor]; and
a memory having instructions stored thereon that, when executed by the at least one processor [see Page 61 paragraph 1 - discusses a random-access memory running an operating system], cause the control system to:
receive an initial state of the vehicle in the parking space defining an initial position and an initial orientation of the vehicle [see Pages 50-51 - discusses using a guided search tree (OSEHS or SEHS) for guiding a vehicle into a parking spot, and see Figure 3.9(a) below - depicts an initial state of a vehicle, with an initial position and orientation (see Page 24 paragraph 5 - discusses the position and orientation are determined)],
a target state of the vehicle in the parking space defining a target position and a target orientation of the vehicle [see Pages 50-51 - discusses using a guided search tree (OSEHS or SEHS) for guiding a vehicle into a parking spot, and see Figure 3.9(a) below - depicts a target state of a vehicle, with a target position and orientation (see Page 24 paragraph 5 - discusses the position and orientation are determined)], and

    PNG
    media_image1.png
    193
    312
    media_image1.png
    Greyscale

Figure 3.9(a) of Chen

a directed graph representing a traffic network within the parking space, wherein the directed graph includes waypoints connected by edges, each waypoint defines a position and an orientation for the vehicle to move along the directed graph, each edge defines a collision free path for the vehicle from one waypoint to a next waypoint in the directed graph [see Figure 3.9(a) below - depicts a graph (see Page 15 paragraph 2 - discusses determining a path from start point and end point in a graph) with waypoints (vertices) and edges (see Page 15 paragraphs 3-4 - discusses generating waypoints and edges), the waypoints representing the vehicles orientation and position, each edge is collision free (see Page 15 paragraph 1 - discusses collision checks are performed (via clearance distance using circle))], wherein the directed graph is predetermined for parking different vehicles at different target states in the parking space [see Page 19 paragraph 1 – discusses that the size of the circle is based on parameters: the size of the mobile robot and safety margin (safe distance from obstacles), so different sized vehicles will have different target states when parking based on said parameters];

    PNG
    media_image1.png
    193
    312
    media_image1.png
    Greyscale

Figure 3.9(a) of Chen

identify an initial waypoint on the directed graph closest to the initial state of the vehicle [see Figure 3.9a above – depicts an initial waypoint (first circle) of the vehicle on the graph (vehicle parallel to wall)]; 

identify a target waypoint on the directed graph closest to the target state of the vehicle [see Figure 3.9a above – depicts a target waypoint (last circle) of the vehicle on the graph (vehicle parked)].

extract a portion of the directed graph [see Figure 2.1 below – depicts selecting a path of multiple search paths] to select a coarse path defined by a shortest route of waypoints connecting the initial waypoint on the directed graph closest to the initial state of the vehicle with the target waypoint on the directed graph closest to the target state of the vehicle [see Figure 3.9(a) above - depicts the path (circles) the vehicle selects for parking using a heuristic approach, see Page 102 paragraph 11-12 - discusses applying a Dijkstra query for the shortest path, see Page 24 paragraph 1 - discusses using a Reeds-Shepp curve for the shortest path, see Page 18 - discusses an example of where a vehicle using the heuristic approach choses the shorter path (see Figure 2.1 below - depicts a shortest path being selected (circles)], wherein a number of waypoints in the portion of the directed graph selected for the coarse path is less than half of all waypoints predetermined for the directed graph [see Page 21 paragraph 21 – discusses conducting searches in multiple directions, the expansion is 32 circles per a direction (Figure 2.1 below – depicts multiple searches - 7), therefore the selected path (32 circles) is less than half of (7 x 32 = 224/2 = 112 circles)], and wherein the coarse path does not connect the initial state of the vehicle with the target state of the vehicle [see Figure 2.1 below – the circle path is used to determine collisions with clearance distance, and see Page 28 paragraph 3 – discusses that a heuristic search (next step) is used to determine a solution (connection) between the initial state and target state by expanding primitive motions from initial state to target state to determine a refined path];

    PNG
    media_image2.png
    366
    550
    media_image2.png
    Greyscale

Figure 2.1 of Chen

explore the parking space using a guided heuristic search [see Page 28 paragraph 3 – discusses that the heuristic search (next step) is used to determine a solution (connection) between the initial state and target state by expanding primitive motions from initial state to target state] to construct a tree having multiple nodes defining different states of the vehicle including an initial node defining the initial state of the vehicle and a target node defining the target state of the vehicle [see Figure 3.9(a) below - depicts a tree being constructed (within the circular path after the graph is constructed) that represent the states of the vehicles with an initial node and target node (see 2.4.1 - red dots are nodes), see Figure 2.9 below - depicts a tree being constructed in the (circular) path (see Page 28 paragraph 2 - discusses states of the vehicle represented as the dots, and the lines coming off the connected path represented as primitive motions; initial state and target state shown by the vehicle)],

    PNG
    media_image1.png
    193
    312
    media_image1.png
    Greyscale

Figure 3.9 of Chen

    PNG
    media_image3.png
    364
    548
    media_image3.png
    Greyscale

Figure 2.9 of Chen
wherein each pair of nodes in the tree is connected with an edge defined by kinematically feasible motion moving the vehicle between the states of the connected nodes without a collision [see Pages 24-26  - discusses the kinematic models for moving the vehicle along a path, and see Page 24 paragraph 2 - discusses using a function that validates a space by checking collisions and kinematic constraints, see Page 28 - discusses expanding states (dots) using edges (lines) via a kinematic model (continuous curvature model), and performing collision checks at the internal states],
wherein the tree is constructed using the coarse path as heuristic guidance [see Page 28 paragraph 3 – discusses that the heuristic search (next step) is used to determine a solution (connection) between the initial state and target state by expanding primitive motions from initial state to target state in the circular path] to reduce a deviation of a cost of a motion defined by a refined path connecting the initial node with the target node of the tree from a cost of the coarse path defining the route of waypoints [see Page 28 paragraph 2 - discusses selecting the vertex with the least cost, then comparing states during a search effort in order to reduce the search effort, after that the state is expanded with primitive motions to create a refined path within the path (circle), see Page 35 paragraphs 3-4 - discusses using a guided tree that has reduced deviations (compared to random trees), and see Figure 3.9(a) below - depicts a refined path (within the circular path) connecting the initial node and target node]; and

    PNG
    media_image1.png
    193
    312
    media_image1.png
    Greyscale

Figure 3.9(a) of Chen

control the vehicle based on the refined path [see Pages 103-104 - discusses demonstrating the motion of the vehicle].

Regarding claim 2, Chen discloses the invention with respect to claim 1. Chen further discloses wherein the directed graph includes at least some waypoints defining same positions but different orientations of the vehicle [see Figure 3.9(a) below - depicts the graph of the vehicles waypoints (circles with vertices) with same positions but different orientations, the circular path changes orientation at a position so the vehicle backs into the spot].

    PNG
    media_image1.png
    193
    312
    media_image1.png
    Greyscale

Figure 3.9(a) of Chen

Regarding claim 3, Chen discloses the invention with respect to claim 1. Chen further discloses wherein the initial waypoint or the target waypoint is selected to provide the shortest coarse path subject to a heading constraint, such that a difference between the orientation of the vehicle defined by the initial state and the orientation of the initial waypoint or the target waypoint is below a threshold [see Page 42 paragraphs 4-5 - discusses using an orientation guided search using steering constraints, the start and end orientations consider a steering constraint (see Pages 43 lines 1-5 - discusses the vehicle is constrained with a maximum curvature), and see Page 45 paragraph 4 - discusses when a threshold is below, then the vehicle changes orientation].

Regarding claim 4, Chen discloses the invention with respect to claim 1. Chen further discloses wherein the directed graph includes intermediate waypoints connecting milestone waypoints, such that a distance between neighboring waypoints is below a threshold [see Page 29 paragraphs 1-3 - discusses using a distance between waypoints (vertices), if a vertex is outside a range (threshold), then the vertex is pruned].

Regarding claim 5, Chen discloses the invention with respect to claim 1. Chen further discloses wherein the cost of the coarse path is defined by a length of the coarse path, and wherein the cost of the refined path is defined by a length of the refined path [see Page 16 paragraphs 1-2 - discusses a cost that is a distance from the current vertex to the goal vertex (length of a path (circular) in the graph), see Page 32 paragraph 2 - discusses evaluating (includes the cost of the distance) more vertices to reach the goal state when building the tree].

Regarding claim 6, Chen discloses the invention with respect to claim 1. Chen further discloses wherein the tree is constructed by one see Pages 50-51 - discusses using a guided search tree (OSEHS or SEHS) for guiding a vehicle into a parking spot, see Page 29 Paragraph 3 – discusses that vertices/nodes (created from tree) outside the circular path are pruned (biased against deviation from coarse path), and also see Figure 2.9 – depicts that tree stays within the circular (coarse) path, and see Page 30 – discusses that the tree search follows a local bias to avoid collisions].


    PNG
    media_image3.png
    364
    548
    media_image3.png
    Greyscale

Figure 2.9 of Chen

Regarding claim 7, Chen discloses the invention with respect to claim 1. Chen further discloses wherein each of the kinematically feasible motions defining the edges of the tree is selected from a predefined set of primitive motions [see Page 50 Paragraph 3 - discusses that the search tree for the heuristic method (OSEHS or SEHS) has three segments of primitive motions during parking, see Figure 3.9 below - depicts primitive motions, and see Page 23 paragraph 4 - discusses using predefined primitive motions for state transitions].

    PNG
    media_image1.png
    193
    312
    media_image1.png
    Greyscale

Figure 3.9 of Chen

Regarding claim 8, Chen discloses the invention with respect to claim 7. Chen further discloses wherein the memory stores different sets of motion primitives [see Page 61 paragraph 1 - discusses a random access memory running an operating system, see Page 23 paragraph 4 - discusses using predefined primitive motions for state transitions], and 
wherein the processor is configured to select a mode for expanding a current node of the tree based on a distance between a current state defined by the current node and the target state and layout of collision free space surrounding the vehicle in the current state [see Page 61 paragraph 1 - discusses performing with a processor, and see Page 70 - discusses tasks that have preconditions that determine effects for the vehicle, see Page 28 paragraph 2 - discusses selecting the vertex with the least cost, then comparing states during a search effort in order to reduce the search effort, after that the state is expanded with primitive motions, and see Page 29 paragraphs 1-3 - discusses using a distance between waypoints (vertices), if a vertex is too far outside a certain range (threshold) then the vertex is pruned].

Regarding claim 9, Chen discloses the invention with respect to claim 8. Chen further discloses wherein the processor selects the mode from a set of modes [see Page 70 - discusses tasks that have preconditions that determine effects for the vehicle], such that a navigation mode is selected when a distance between a position of a current state of the vehicle and a position of a target state is below a navigation threshold [see Page 71 paragraph 2 - discusses a follow lane tasks, the current state (d0) and target state (d) are determined from the vehicle state, the vehicle is to stay in a lane when travelling on a road and the conditions are that there is a destination, also see Page 73 paragraphs 4-5 and see Figure 5.4 below - discusses a lane following tasks with an overtaking an obstacle along the pathway condition]; and 

    PNG
    media_image4.png
    152
    498
    media_image4.png
    Greyscale

Figure 5.4 of Chen

a parallel parking mode is selected when collision-free front and rear space along an orientation of the vehicle at the initial state or the target state is below a parking threshold [see Page 70  - discusses a parking tasks, when a lane has access to parking lot from a lane, and the vehicle determines whether the parking lot is free and parks, see Page 51 paragraph 2 and see Figure 3.10(a) below - discusses primitive motions related to a vehicle during a parallel parking operation and how to maneuver around an obstacle]; and 

    PNG
    media_image5.png
    118
    313
    media_image5.png
    Greyscale

Figure 3.10(a) of Chen

otherwise a normal mode is selected [see Page 70  - discusses a parking tasks, when a lane has access to parking lot from a lane, the vehicle then determines whether the parking lot is free and parks, see Page 50 paragraphs 1-2 and see Figure 3.9(a) - discusses primitive motions related to a vehicle during a normal parking operation].

    PNG
    media_image1.png
    193
    312
    media_image1.png
    Greyscale

Figure 3.9(a) of Chen

Regarding claim 10, Chen discloses the invention with respect to claim 8. Chen further discloses the sets of motion primitives are defined to according to a navigation mode, a parallel parking mode, and a normal mode [see Page 49 paragraph 1 - discusses a search tree that uses primitive motions for maneuvers, maneuvers being driving through obstacles (navigating), parallel parking, normal parking], wherein in the navigation mode, the set of motion primitives includes only forward motions with restriction on a range of steering angles [see Page 49 paragraphs 1-2 and see Figure 3.8 below - depicts a vehicle with primitive motions in the forward direction and a steering range (around obstacles)]; 

    PNG
    media_image6.png
    137
    686
    media_image6.png
    Greyscale

Figure 3.8 of Chen

in the parallel parking mode, the set of motion primitives includes both forward and backward motions having different length and much finer spatial resolution [see Page 51 paragraph 2 and see Figure 3.10(a) - depicts a vehicle with primitive motions that are forward and backward with different lengths]; and 

    PNG
    media_image5.png
    118
    313
    media_image5.png
    Greyscale

Figure 3.10(a) of Chen

in the normal mode, the set of motion primitives includes both forward and backward motions with pre-defined lengths but without the restriction on the steering angles [see Page 50 paragraphs 1-2 and see Figure 3.9(a) - depicts a vehicle with motion primitives that are forward and backward (driving forward and backing into a parking spot), the lengths are pre-defined (according to the parking space length), and steering angle is unrestricted (able to angle the vehicle in backwards)].

    PNG
    media_image1.png
    193
    312
    media_image1.png
    Greyscale

Figure 3.9(a) of Chen

Regarding claim 11, Chen discloses the invention with respect to claim 7. Chen further discloses wherein the nodes of the tree are selected and expanded to reduce the cost of the nodes of the tree growing from the initial state with respect to the target waypoint [see Page 73 paragraphs 1-3 - discusses expanding states and evaluating the costs of vertices, see Figure 5.5 below - depicts the cost being reduced when deciding states], wherein a cost of a current node of the tree is 
a first cost of arrival to the current node through the tree from the initial node [see Page 72 paragraph 1, see Figures 5.4 and 5.5 below - discusses that the vertices of a path have costs that consider costs relating to travelling to vertices that have the quickest arrival regarding the path], 
a second cost of a kinematically feasible path connecting the current node to a waypoint of the coarse path [see Page 72 paragraph 1, see Figure 5.4 and 5.5 below  - discusses that the edges have a cost, see Page 73 paragraphs 4-5 - discusses and depicts states when there is not a vehicle in the potential state (feasible)], and 
a third cost of moving from the connected waypoint to the target waypoint through the coarse path [see Page 73 paragraph 1, see Figure 5.4 and 5.5 below - depicts considering the costs of the vehicle moving through the path (numbers within the circles)].

    PNG
    media_image4.png
    152
    498
    media_image4.png
    Greyscale

Figure 5.4 of Chen

    PNG
    media_image7.png
    487
    464
    media_image7.png
    Greyscale

Figure 5.5 of Chen

Regarding claim 12, Chen discloses the invention with respect to claim 11. Chen further discloses the kinematically feasible path connecting the node to the waypoint of the coarse path is a Reeds-Shepp's (RS) path [see Page 24 paragraph 1 - discusses using a Reeds-Shepp's curve along with the guided tree].

Regarding claim 13, Chen discloses the invention with respect to claim 11. Chen further discloses wherein the second cost and the third cost minimize a cost from the current node to the target waypoint, the target node, or both [see Figure 5.5 below - depicts minimizing the cost when evaluating states of the vehicle].

    PNG
    media_image7.png
    487
    464
    media_image7.png
    Greyscale

Figure 5.5 of Chen

Regarding claim 14, Chen discloses the invention with respect to claim 7. Chen further discloses wherein the nodes of the tree are selected and expanded to reduce the cost of the nodes of the tree growing from the target node with respect to the initial waypoint [see Page 73 paragraphs 1-3 - discusses expanding states and evaluating the costs of vertices, see Figure 5.5 below - depicts the cost being reduced when deciding states], wherein a cost of a current node of the tree is 
a first cost of arrival to the node through the tree from the target node [see Page 72 paragraph 1, see Figure 5.4 and 5.5 below - discusses that the vertices of a path have costs that consider costs relating to travelling to vertices that have the quickest arrival regarding the path, and see Page 102 paragraph 1 - discusses using a bidirectional and exploring from the goal position], 
a second cost of a kinematically feasible path connecting the current node to a waypoint of the coarse path [see Page 72 paragraph 1, see Figure 5.4 and 5.5 below - discusses that the edges have a cost, see Page 73 paragraphs 4-5 - discusses and depicts states when there is not a vehicle in the potential state (feasible), and see Page 102 paragraph 1 - discusses using a bidirectional and exploring from the goal position], and 
a third cost of moving from the connected waypoint to the initial waypoint through the coarse path [see Page 73 paragraph 1, see Figure 5.4 and 5.5 below - depicts considering the costs of the vehicle moving through the path (numbers within the circles), and see Page 102 paragraph 1 - discusses using a bidirectional and exploring from the goal position].

    PNG
    media_image4.png
    152
    498
    media_image4.png
    Greyscale

Figure 5.4 of Chen

    PNG
    media_image7.png
    487
    464
    media_image7.png
    Greyscale

Figure 5.5 of Chen

Regarding claim 15, Chen discloses the invention with respect to claim 1. Chen further discloses wherein the processor, upon detecting an obstacle blocking the refined path, determine a clearance around the obstacle and makes a repairing plan to either repair the refined path or recompute the refine path based on a value of the clearance [see Page 85 - discusses detecting a dynamic object blocking a path, a new path is created based on the start position of when the object was detected, and the new path is continued to the original and avoiding the object clearance is determined, and see Page 81 - discusses when there is a dynamic obstacle, re-planning, see Figure 2.1 below and Page 17 paragraph 2 - discusses setting an obstacle clearance distance].

    PNG
    media_image2.png
    366
    550
    media_image2.png
    Greyscale

Figure 2.1 of Chen

Regarding claim 16, Chen discloses the invention with respect to claim 15. Chen further discloses wherein the processor is configured to make the repairing plan by comparing the clearance with a clearance threshold [see Page 17 paragraph 2 - discusses a clearance threshold of 1 meter in margin for the clearance distance in regard to obstacles].

Regarding claim 17, Chen discloses the invention with respect to claim 15. Chen further discloses wherein the processor is configured to make the repairing plan by submitting the clearance to a trained function [see Page 15 equation 2.3 - discusses a function that determines the clearance distance to an object when determining paths, and see Page 81 – discusses a re-planning operation, redoing the search operation, see Page 85 – discusses computing a new motion plan when there is an obstacle].

Regarding claim 18, Chen discloses the invention with respect to claim 17. Chen further discloses wherein the trained function outputs a number of nodes needed to repair the refined path [see Page 15 paragraphs 3-5 - discusses generating circles (vertices) of a path, edges (transitions) connect the vertices, the circles have a clearance to prevent obstacle collision, and see Page 81 – discusses a re-planning operation, redoing the search operation, which would then use the clearance equation again to generate (circles) the path again].

Regarding claim 19, Chen discloses a control method for parking a vehicle within a parking space, wherein the method uses a processor coupled with stored instructions implementing the method [see Page 61 paragraph 1 - discusses performing with a processor, see Page 61 paragraph 1 - discusses a random access memory running an operating system], wherein the instructions, when executed by the processor carry out steps of the method, comprising:
receiving an initial state of the vehicle in the parking space defining an initial position and an initial orientation of the vehicle [see Pages 50-51 - discusses using a guided search tree (OSEHS or SEHS) for guiding a vehicle into a parking spot, and see Figure 3.9(a) below - depicts an initial state of a vehicle, with an initial position and orientation (see Page 24 paragraph 5 - discusses the position and orientation are determined)],
a target state of the vehicle in the parking space defining a target position and a target orientation of the vehicle [see Pages 50-51 - discusses using a guided search tree (OSEHS or SEHS) for guiding a vehicle into a parking spot, and see Figure 3.9(a) below - depicts an target state of a vehicle, with a target position and orientation (see Page 24 paragraph 5 - discusses the position and orientation are determined)], and

    PNG
    media_image1.png
    193
    312
    media_image1.png
    Greyscale

Figure 3.9(a) of Chen

a directed graph representing a traffic network within the parking space, wherein the directed graph includes waypoints connected by edges, each waypoint defines a position and an orientation for the vehicle to move along the directed graph, each edge defines a collision free path for the vehicle from one waypoint to a next waypoint in the directed graph [see Figure 3.9(a) below - depicts a graph (see Page 15 paragraph 2 - discusses determining a path from start point and end point in a graph) with waypoints (vertices) and edges (see Page 15 paragraphs 3-4 - discusses generating waypoints and edges), the waypoints representing the vehicles orientation and position, each edge is collision free (see Page 15 paragraph 1 - discusses collision checks are performed (via clearance distance using circle))], wherein the directed graph is predetermined for parking different vehicles at different target states in the parking space [see Page 19 paragraph 1 – discusses that the size of the circle is based on parameters: the size of the mobile robot and safety margin (safe distance from obstacles), so different sized vehicles will have different target states when parking based on said parameters];

    PNG
    media_image1.png
    193
    312
    media_image1.png
    Greyscale

Figure 3.9(a) of Chen
identifying an initial waypoint on the directed graph closest to the initial state of the vehicle [see Figure 3.9a above – depicts an initial waypoint (first circle) of the vehicle on the graph (vehicle parallel to wall)]; 

identifying a target waypoint on the directed graph closest to the target state of the vehicle [see Figure 3.9a above – depicts a target waypoint (last circle) of the vehicle on the graph (vehicle parked)].

extracting a portion of the directed graph [see Figure 2.1 below – depicts selecting a path of multiple search paths] for selecting a coarse path defined by a shortest route of waypoints connecting an initial waypoint on the directed graph closest to the initial state of the vehicle with a target waypoint on the directed graph closest to the target state of the vehicle [see Figure 3.9(a) above - depicts the path (circles) the vehicle selects for parking using a heuristic approach, see Page 102 paragraph 11-12 - discusses applying a Dijkstra query for the shortest path, see Page 24 paragraph 1 - discusses using a Reeds-Shepp curve for the shortest path, see Page 18 - discusses an example of where a vehicle using the heuristic approach choses the shorter path (see Figure 2.1 below - depicts a shortest path being selected (circles)], wherein a number of waypoints in the portion of the directed graph selected for the coarse path is less than half of all waypoints predetermined for the directed graph [see Page 21 paragraph 21 – discusses conducting searches in multiple directions, the expansion is 32 circles per a direction (Figure 2.1 below – depicts multiple searches - 7), therefore the selected path (32 circles) is less than half of (7 x 32 = 224/2 = 112 circles)], and wherein the coarse path does not connect the initial state of the vehicle with the target state of the vehicle [see Figure 2.1 below – the circle path is used to determine collisions with clearance distance, and see Page 28 paragraph 3 – discusses that a heuristic search (next step) is used to determine a solution (connection) between the initial state and target state by expanding primitive motions from initial state to target state to determine a refined path];

    PNG
    media_image2.png
    366
    550
    media_image2.png
    Greyscale

Figure 2.1 of Chen

exploring the parking space using a guided heuristic search [see Page 28 paragraph 3 – discusses that the heuristic search (next step) is used to determine a solution (connection) between the initial state and target state by expanding primitive motions from initial state to target state] for constructing a tree having multiple nodes defining different states of the vehicle including an initial node defining the initial state of the vehicle and a target node defining the target state of the vehicle [see Figure 3.9(a) below - depicts a tree being constructed (within the circular path after the graph is constructed) that represent the states of the vehicles with an initial node and target node (see 2.4.1 - red dots are nodes), see Figure 2.9 below - depicts a tree being constructed in the (circular) path (see Page 28 paragraph 2 - discusses states of the vehicle represented as the dots, and the lines coming off the connected path represented as primitive motions; initial state and target state shown by the vehicle)],

    PNG
    media_image1.png
    193
    312
    media_image1.png
    Greyscale

Figure 3.9(a) of Chen

    PNG
    media_image3.png
    364
    548
    media_image3.png
    Greyscale

Figure 2.9 of Chen
wherein each pair of nodes in the tree is connected with an edge defined by kinematically feasible motion moving the vehicle between the states of the connected nodes without a collision [see Pages 24-26  - discusses the kinematic models for moving the vehicle along a path, and see Page 24 paragraph 2 - discusses using a function that validates a space by checking collisions and kinematic constraints, see Page 28 - discusses expanding states (dots) using edges (lines) via a kinematic model (continuous curvature model), and performing collision checks at the internal states],
wherein the tree is constructed using the coarse path as heuristic guidance [see Page 28 paragraph 3 – discusses that the heuristic search (next step) is used to determine a solution (connection) between the initial state and target state by expanding primitive motions from initial state to target state in the circular path] to reduce a deviation of a cost of a motion defined by a refined path connecting the initial node with the target node of the tree from a cost of the coarse path defining the route of waypoints [see Page 28 paragraph 2 - discusses selecting the vertex with the least cost, then comparing states during a search effort in order to reduce the search effort, after that the state is expanded with primitive motions to create a refined path within the path (circle), see Page 35 paragraphs 3-4 - discusses using a guided tree that has reduced deviations (compared to random trees), and see Figure 3.9(a) below - depicts a refined path (within the circular path) connecting the initial node and target node]; and

    PNG
    media_image1.png
    193
    312
    media_image1.png
    Greyscale

Figure 3.9(a) of Chen

controlling the vehicle based on the refined path [see Pages 103-104 - discusses demonstrating the motion of the vehicle].

Regarding claim 20, Chen discloses a non-transitory computer readable storage medium embodied thereon a program executable by a processor for performing a method, the method comprising [see Page 61 paragraph 1 - discusses performing with a processor, see Page 61 paragraph 1 - discusses a random access memory running an operating system]:
receiving an initial state of the vehicle in the parking space defining an initial position and an initial orientation of the vehicle [see Pages 50-51 - discusses using a guided search tree (OSEHS or SEHS) for guiding a vehicle into a parking spot, and see Figure 3.9(a) below - depicts an initial state of a vehicle, with an initial position and orientation (see Page 24 paragraph 5 - discusses the position and orientation are determined)],
a target state of the vehicle in the parking space defining a target position and a target orientation of the vehicle [see Pages 50-51 - discusses using a guided search tree (OSEHS or SEHS) for guiding a vehicle into a parking spot, and see Figure 3.9(a) below - depicts a target state of a vehicle, with a target position and orientation (see Page 24 paragraph 5 - discusses the position and orientation are determined)], and

    PNG
    media_image1.png
    193
    312
    media_image1.png
    Greyscale

Figure 3.9 of Chen
a directed graph representing a traffic network within the parking space, wherein the directed graph includes waypoints connected by edges, each waypoint defines a position and an orientation for the vehicle to move along the directed graph, each edge defines a collision free path for the vehicle from one waypoint to a next waypoint in the directed graph [see Figure 3.9(a) below - depicts a graph (see Page 15 paragraph 2 - discusses determining a path from start point and end point in a graph) with waypoints (vertices) and edges (see Page 15 paragraphs 3-4 - discusses generating waypoints and edges), the waypoints representing the vehicles orientation and position, each edge is collision free (see Page 15 paragraph 1 - discusses collision checks are performed (via clearance distance using circle))] , wherein the directed graph is predetermined for parking different vehicles at different target states in the parking space [see Page 19 paragraph 1 – discusses that the size of the circle is based on parameters: the size of the mobile robot and safety margin (safe distance from obstacles), so different sized vehicles will have different target states when parking based on said parameters];

    PNG
    media_image1.png
    193
    312
    media_image1.png
    Greyscale

Figure 3.9(a) of Chen
identifying an initial waypoint on the directed graph closest to the initial state of the vehicle [see Figure 3.9a above – depicts an initial waypoint (first circle) of the vehicle on the graph (vehicle parallel to wall)]; 

identifying a target waypoint on the directed graph closest to the target state of the vehicle [see Figure 3.9a above – depicts a target waypoint (last circle) of the vehicle on the graph (vehicle parked)].

extracting a portion of the directed graph [see Figure 2.1 below – depicts selecting a path of multiple search paths] for selecting a coarse path defined by a shortest route of waypoints connecting an initial waypoint on the directed graph closest to the initial state of the vehicle with a target waypoint on the directed graph closest to the target state of the vehicle [see Figure 3.9(a) above - depicts the path (circles) the vehicle selects for parking using a heuristic approach, see Page 102 paragraph 11-12 - discusses applying a Dijkstra query for the shortest path, see Page 24 paragraph 1 - discusses using a Reeds-Shepp curve for the shortest path, see Page 18 - discusses an example of where a vehicle using the heuristic approach choses the shorter path (see Figure 2.1 below - depicts a shortest path being selected (circles)], wherein a number of waypoints in the portion of the directed graph selected for the coarse path is less than half of all waypoints predetermined for the directed graph [see Page 21 paragraph 21 – discusses conducting searches in multiple directions, the expansion is 32 circles per a direction (Figure 2.1 below – depicts multiple searches - 7), therefore the selected path (32 circles) is less than half of (7 x 32 = 224/2 = 112 circles)], and wherein the coarse path does not connect the initial state of the vehicle with the target state of the vehicle [see Figure 2.1 below – the circle path is used to determine collisions with clearance distance, and see Page 28 paragraph 3 – discusses that a heuristic search (next step) is used to determine a solution (connection) between the initial state and target state by expanding primitive motions from initial state to target state to determine a refined path];

    PNG
    media_image2.png
    366
    550
    media_image2.png
    Greyscale

Figure 2.1 of Chen

exploring the parking space using a guided heuristic search [see Page 28 paragraph 3 – discusses that the heuristic search (next step) is used to determine a solution (connection) between the initial state and target state by expanding primitive motions from initial state to target state] for constructing a tree having multiple nodes defining different states of the vehicle including an initial node defining the initial state of the vehicle and a target node defining the target state of the vehicle [see Figure 3.9(a) below - depicts a tree being constructed (within the circular path after the graph is constructed) that represent the states of the vehicles with an initial node and target node (see 2.4.1 - red dots are nodes), see Figure 2.9 below - depicts a tree being constructed in the (circular) path (see Page 28 paragraph 2 - discusses states of the vehicle represented as the dots, and the lines coming off the connected path represented as primitive motions; initial state and target state shown by the vehicle)],

    PNG
    media_image1.png
    193
    312
    media_image1.png
    Greyscale

Figure 3.9(a) of Chen


    PNG
    media_image3.png
    364
    548
    media_image3.png
    Greyscale

Figure 2.9 of Chen

wherein each pair of nodes in the tree is connected with an edge defined by kinematically feasible motion moving the vehicle between the states of the connected nodes without a collision [see Pages 24-26  - discusses the kinematic models for moving the vehicle along a path, and see Page 24 paragraph 2 - discusses using a function that validates a space by checking collisions and kinematic constraints, see Page 28 - discusses expanding states (dots) using edges (lines) via a kinematic model (continuous curvature model), and performing collision checks at the internal states],
wherein the tree is constructed using the coarse path as heuristic guidance [see Page 28 paragraph 3 – discusses that the heuristic search (next step) is used to determine a solution (connection) between the initial state and target state by expanding primitive motions from initial state to target state in the circular path] to reduce a deviation of a cost of a motion defined by a refined path connecting the initial node with the target node of the tree from a cost of the coarse path defining the route of waypoints [see Page 28 paragraph 2 - discusses selecting the vertex with the least cost, then comparing states during a search effort in order to reduce the search effort, after that the state is expanded with primitive motions to create a refined path within the path (circle), see Page 35 paragraphs 3-4 - discusses using a guided tree that has reduced deviations (compared to random trees), and see Figure 3.9(a) below - depicts a refined path (within the circular path) connecting the initial node and target node]; and

    PNG
    media_image1.png
    193
    312
    media_image1.png
    Greyscale

Figure 3.9(a) of Chen

controlling the vehicle based on the refined path [see Pages 103-104 - discusses demonstrating the motion of the vehicle].

Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive:

Applicant arguments, on Page 8 lines 22-27, appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.

Regarding claim 6, Applicant argues, on Page 9 lines 1-10, that “Chen does not teach using A-search guided tree (AGT) method and a bidirectional AGT (BIAGT) method biased against the deviation from the coarse path of Chen”. Applicant claims “wherein the tree is constructed by one or a combination of A-search guided tree (AGT) method and a bi-directional AGT (BIAGT) method”. Examiner notes that the language is equivalent to that of one or both. Examiners citation reflects the A-search guided tree (AGT) method, which is how the tree is constructed within the circular (coarse) path.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665